Exhibit 10.41

SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as of
June 27, 2007, is entered into by and between CONSOL ENERGY INC., a Delaware
corporation (the “Borrower”), and EACH OF THE OTHER UNDERSIGNED PARTIES listed
on the signature pages hereto and each of the other persons and entities that
become bound hereby from time to time by joinder, assumption or otherwise (each
of the Borrower and each of the aforesaid entities is referred to herein as a
“Debtor” and collectively the “Debtors”), and WILMINGTON TRUST COMPANY, a
Delaware banking corporation, not in its individual capacity but solely as the
collateral trustee (the “Collateral Trustee”) for the equal and ratable benefit
of the Secured Parties (as defined below) pursuant to the Collateral Trust
Agreement (as defined below).

WITNESSETH THAT:

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof);

WHEREAS, reference is made to that certain Credit Agreement, dated as of
June 30, 2004, by and among CONSOL Energy Inc. (the “Borrower”), each of the
Guarantors party thereto, the lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association, as co-administrative agents, pursuant to which the
co-administrative agents and the lenders provided certain loans and other
financial accommodations to the Borrower and its Subsidiaries (the “Original
Credit Agreement”);

WHEREAS, pursuant to the Original Credit Agreement and that certain Indenture,
dated March 7, 2002, among the Borrower, certain of its Subsidiaries and The
Bank of Nova Scotia Trust Company of New York, as trustee (as supplemented,
modified, amended or restated from time to time, the “Indenture”), the
Collateral Trustee has entered into that certain Collateral Trust Agreement,
dated as of June 30, 2004 (as supplemented, modified, amended or restated from
time to time, the “Original Collateral Trust Agreement”) with the Borrower,
David A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as
defined therein) to accept the grant of a security interest under this Agreement
as security for the Secured Obligations (as defined below) for the equal and
ratable benefit of the Secured Parties;

WHEREAS, the obligations, liabilities and indebtedness of the Borrower and the
other loan parties thereunder under the Original Credit Agreement, the Original
Collateral Trust Agreement and under the other loan documents executed and
delivered in connection therewith are secured pursuant to a security agreement
given in connection with the Original Credit Agreement (the “Original Security
Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of April 1, 2005,
by and among the Borrower, each of the Guarantors party thereto, the lenders
party thereto, The Bank of Nova



--------------------------------------------------------------------------------

Scotia - New York Agency, Fleet National Bank and Union Bank of California,
N.A., each in its capacity as a co-syndication agent, and PNC Bank, National
Association and Citicorp North America, Inc., as co-administrative agents (the
“Original Amended and Restated Credit Agreement”);

WHEREAS, the Original Amended and Restated Credit Agreement has been amended and
restated in its entirety by that certain Amended and Restated Credit Agreement
of even date herewith, by and among the Borrower, each of the Guarantors party
thereto, the lenders party thereto (the “Lenders”), The Bank of Nova Scotia,
Bank of America, N.A. and Union Bank of California, N.A., each in its capacity
as a co-syndication agent, and PNC Bank, National Association and Citicorp North
America, Inc., as co-administrative agents, as Co-Administrative Agents (the
“Co-Administrative Agents”) (as it may hereafter be amended, restated, modified
or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Original Collateral Trust Agreement has been amended and restated
in its entirety by that certain Amended and Restated Collateral Trust Agreement
of even date herewith, by and among the Borrower, the Collateral Trustee, David
A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as defined
therein) (as it may hereafter be amended, restated, modified or supplemented
from time to time, the “Collateral Trust Agreement”) and the Collateral Trustee
and the individual trustee has agreed to accept the grant of a security interest
under this Agreement as security for the Secured Obligations (as defined below)
for the equal and ratable benefit of the Secured Parties; and

WHEREAS, the obligation of the Co-Administrative Agents and the Lenders to
continue to make loans and extend credit under the Credit Agreement is subject
to the condition, among others, that the Debtors continue secure their
obligations to the Collateral Trustee, the individual trustee and the Secured
Parties under the Credit Agreement and the other Debt Instruments and otherwise
as more fully described herein in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Terms which are defined in the Credit Agreement and not otherwise defined
herein are used herein as defined therein and the rules of Construction set
forth in Section 1.2 [Construction] of the Credit Agreement shall apply to this
Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:

(a) “Code” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania on the date hereof and as amended from time to time, except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters (and in such case “Code” means the
Uniform Commercial Code as in effect from time to time in such other state).

 

- 2 -



--------------------------------------------------------------------------------

(b) “Collateral” means all of any Debtor’s right, title and interest in, to and
under the following described property of such Debtor (except for the references
to the Debtors and capitalized terms otherwise defined in the Credit Agreement,
each capitalized term used in this Section 1(b) shall have in this Agreement the
meaning given to it by the Code):

(i) all now existing and hereafter acquired or arising Accounts, Goods, Health
Care Insurance Receivables, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper (including, without limitation, Electronic Chattel
Paper), Documents, Instruments, Software, Investment Property, Letters of
Credit, Letter of Credit Rights, advices of credit, money, Inventory,
As-Extracted Collateral (including As-Extracted Collateral from each Debtor’s
present and future operations regardless of whether such mineral or gas
interests are presently owned or hereafter acquired by such Debtor), Commercial
Tort Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, Fixtures, and Supporting
Obligations, together with all products of and Accessions to any of the
foregoing and all Proceeds of any of the foregoing (including without limitation
all insurance policies and proceeds thereof);

(ii) to the extent, if any, not included in clause (i) above, each and every
Debtor’s present and future contracts, agreements, arrangements, or
understandings (A) for the sale, supply, provision or disposition of any coal,
natural gas, coalbed methane gas or other minerals by any Debtor, or any one or
more of its agents, representatives, successors, or assigns, to any purchaser or
acquirer thereof, and all products, replacements, and proceeds thereof
(including without limitation, all coal, natural gas and coalbed methane gas
sales contracts) and (B) relating to the mining, drilling or recovery of any
mineral or gas reserves for the benefit of or on behalf of any of the Debtors or
any of their agents, representatives, successors, or assigns (including without
limitation, all contract mining, drilling or recovery agreements and
arrangements), and all products and Proceeds thereof and payments thereunder,
together with all products and Proceeds (including without limitation all
insurance policies and proceeds) of and any Accessions to any of the foregoing;

(iii) to the extent, if any, not included in clauses (i) and (ii) above, all
coal, natural gas, coalbed methane gas and other minerals severed or extracted
from the ground (specifically including all “As-Extracted Collateral” of each
Debtor and all severed or extracted coal, natural gas and coalbed methane gas
purchased, acquired or obtained from other parties), and all Accounts, General
Intangibles and products and Proceeds thereof or related thereto, regardless of
whether any such coal, natural gas, coalbed methane gas or other minerals are in
raw form or processed for sale and regardless whether or not any Debtor had an
interest in the coal, natural gas, coalbed methane gas or other minerals before
extraction or severance;

(iv) to the extent, if any, not included in clauses (i) through (iii) above,
each and every other item of personal property and fixtures, whether now
existing or hereafter arising or acquired, including, without limitation, all
licenses, contracts and agreements together with all products and Proceeds
(including without limitation all insurance policies and proceeds) of and any
Accessions to any of the foregoing; and

 

- 3 -



--------------------------------------------------------------------------------

(v) all present and future business records and information, including computer
tapes and other storage media containing the same and computer programs and
software (including without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information;

provided, that, notwithstanding any of the foregoing, “Collateral” shall not
include (i) Excluded Properties, (ii) Pledged Collateral pledged under the
Pledge Agreement, (iii) Intellectual Property Collateral, security interests in
which are granted under the Patent, Trademark and Copyright Assignment,
(iv) Vessels (as defined in the Ship Mortgages), security interests in which are
granted under the Ship Mortgages, (v) pursuant to Section 8.1.14 of the Credit
Agreement, any assets or stock acquired in a Permitted Acquisition or (vi) any
assets described on Schedule 8.1.14 of the Credit Agreement.

(c) “Debt Instrument” shall have the meaning set forth in the Collateral Trust
Agreement.

(d) “Event of Default” shall mean an Actionable Default (as defined in the
Collateral Trust Agreement).

(e) “Intercompany Notes” shall mean those certain notes evidencing indebtedness
of one Loan Party in favor of another Loan Party.

(f) “Receivables” means all of the Collateral except Inventory, As-Extracted
Collateral and Equipment of the Debtors.

(g) “Secured Obligations” shall mean the Secured Debt (as defined in the
Collateral Trust Agreement).

(h) “Secured Parties” shall mean, collectively, the Collateral Trustees (as
defined in the Collateral Trust Agreement), the Co-Administrative Agents, the
Paying Agent, the Lenders, The Bank of Nova Scotia Trust Company of New York or
any successor thereto, as trustee under the Indenture, and any holders from time
to time of the Secured Obligations, and “Secured Party” shall mean each of them
individually.

2. As security for the due and punctual payment and performance of the Secured
Obligations in full, each Debtor hereby agrees that the Collateral Trustee for
the equal and ratable benefit of the Secured Parties shall have, and each Debtor
hereby grants to and creates in favor of the Collateral Trustee for the equal
and ratable benefit of the Secured Parties, a continuing first priority lien on
and security interest under the Code in and to the Collateral subject only to
Permitted Liens.

Each Debtor jointly and severally represents and warrants to the Collateral
Trustee and the Secured Parties that (a) such Debtor has good and marketable
title to its Collateral, subject

 

- 4 -



--------------------------------------------------------------------------------

only to Permitted Liens, (b) except for the security interest granted to and
created in favor of the Collateral Trustee for the equal and ratable benefit of
the Secured Parties hereunder, all the Collateral is free and clear of any Lien
other than Permitted Liens, (c) each Account and General Intangible in each case
arising out of a material coal supply contract or other Material Contract is in
full force and effect, except to the extent that the failure to be in full force
and effect would not reasonably be expected to result in a Material Adverse
Change, (d) at the time any Account arising from a material coal supply contract
or other Material Contract becomes subject to this Agreement, each such Account
will be a good and valid Account representing a bona fide sale of goods or
services by such Debtor except to the extent that the failure to be so would not
reasonably be expected to result in a Material Adverse Change and such goods
will have been shipped to the respective account debtors or the services will
have been performed for the respective account debtors (or for those on behalf
of whom the account debtors are obligated on the Accounts) except to the extent
the failure to have so shipped or performed would not reasonably be expected to
result in a Material Adverse Change, and no such Account will at such time be
subject to any claim for credit, allowance, setoff, recoupment, defense,
counterclaim or adjustment by any account debtor or otherwise, except for
Permitted Liens and except to the extent any such claim would not reasonably be
expected to result in a Material Adverse Change, (e) the exact legal name of the
Debtor is as set forth on the signature page hereto, (f) the state of
incorporation, formation or organization, as applicable, of such Debtor is as
set forth on Schedule A hereto and (g) the county and state of each mining
operation, other than Excluded Properties, of such Debtor is set forth on
Schedule A hereto. Each Debtor also represents and warrants that it has provided
the Collateral Trustee with a real estate description sufficient to enable the
Collateral Trustee to record a financing statement in the county records
sufficient to perfect a security interest in all Collateral constituting
As-Extracted Collateral arising from such Debtor’s mining activities. Further,
each Debtor represents and warrants that (i) this Agreement creates a valid
security interest in favor of the Collateral Trustee, for the equal and ratable
benefit of the Secured Parties hereunder, in the Collateral, except as may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity and (ii) the security interests
granted hereunder in favor of the Collateral Trustee, for the equal and ratable
benefit of the Secured Parties hereunder, will be perfected and constitute a
first priority security interest (subject only to Permitted Liens), (A) with
respect to the Collateral of the type that can be perfected by filing under the
Code (other than As-Extracted Collateral) of each Debtor, upon the proper filing
of the financing statements in the jurisdiction of the state of organization of
such Debtor as indicated on Schedule A hereto, and (B) with respect to the
Collateral constituting As-Extracted Collateral of each Debtor, upon the proper
filing of the financing statements in the county’s real estate records in the
county identified on Schedule A hereto as the location of “Mining and Drilling
Operations” with respect to such Debtor.

3. Except to the extent that Debtors are not required to perfect security
interests in certain Collateral as provided in Section 4 hereof, each Debtor
will preserve and protect the Collateral Trustee’s security interest in the
Collateral as a perfected security interest under the Code, superior and prior
to the rights of all third Persons, except for holders of Permitted Liens, and
will do all such other acts and things and will, upon request therefor by the
Collateral Trustee, execute, deliver, file and record, and each Debtor hereby
authorizes the Collateral

 

- 5 -



--------------------------------------------------------------------------------

Trustee to so file, all such other documents and instruments, including, without
limitation, financing statements, security agreements, assignments and documents
and powers of attorney with respect to the Collateral, and pay all filing fees
and taxes related thereto, as the Collateral Trustee in its reasonable
discretion may deem necessary or advisable from time to time in order to attach,
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code); and, each Debtor hereby
irrevocably appoints the Collateral Trustee, its officers, employees and agents,
or any of them, as attorneys-in-fact for such Debtor to execute, deliver, file
and record such items for such Debtor and in such Debtor’s name, place and
stead. This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.

4. Each Debtor jointly and severally covenants and agrees that:

(a) it will defend the Collateral Trustee’s and the Secured Parties’ right,
title and lien on and security interest in and to the Collateral against the
claims and demands of all Persons whomsoever, other than any Person claiming a
right in the Collateral pursuant to (i) an agreement between such Person and the
Collateral Trustee, or (ii) any Permitted Lien;

(b) it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;

(c) except as permitted by the Credit Agreement, it will not take or omit to
take any action, the taking or the omission of which might result in a material
alteration or impairment of the Collateral or of the Collateral Trustee’s rights
under this Agreement;

(d) it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted by the Credit Agreement;

(e) it will (i) maintain its chief executive office and keep all records
pertaining to the Collateral at the locations specified on the Security Interest
Data Summary attached as Schedule A hereto, unless it shall have given the
Collateral Trustee prior notice and taken any action reasonably requested by the
Collateral Trustee to maintain its security interest therein, (ii) notify the
Collateral Trustee if an Account in excess of $1,000,000 individually or
$10,000,000 in the aggregate (such aggregate amount shall exclude all such
Accounts in existence on or prior to the Closing Date) becomes evidenced or
secured by an Instrument or Chattel Paper (specifically excluding, however, any
such Instrument payable by an individual in an amount not in excess of $100,000)
other than Intercompany Notes and deliver to the Collateral Trustee upon the
Collateral Trustee’s request therefor all Collateral consisting of Instruments
and Chattel Paper, other than Chattel Paper or Instruments representing less
than $1,000,000 individually or $10,000,000 in the aggregate (such aggregate
amount shall exclude all such Accounts in existence on or prior to the Closing
Date) (and specifically excluding, however, any such Instrument payable by an
individual in an amount not in excess of $100,000) other than Intercompany
Notes, immediately upon such Debtor’s receipt of a request therefor, and
(iii) keep materially accurate and complete books and records concerning the
Collateral and such other books and records as the Collateral Trustee may from
time to time reasonably require;

 

- 6 -



--------------------------------------------------------------------------------

(f) after an Event of Default, it will promptly furnish to the Collateral
Trustee such information and documents relating to the Collateral as the
Collateral Trustee may reasonably request, including, without limitation, all
invoices, Documents, contracts, Chattel Paper, Instruments and other writings
pertaining to such Debtor’s contracts or the performance thereof, all of the
foregoing to be certified upon request of the Collateral Trustee by an
authorized officer of such Debtor;

(g) it shall immediately notify the Collateral Trustee if any Account in excess
of $10,000,000 arises out of contracts with the United States or any department,
agency or instrumentality thereof or any one or more of the states of the United
States or any department, agency, or instrumentality thereof, and will execute
any instruments and take any steps required by the Collateral Trustee so that
all monies due and to become due under such contract shall be assigned to the
Collateral Trustee and notice of the assignment given to and acknowledged by the
appropriate government agency or authority under the Federal Assignment of
Claims Act;

(h) such Debtor will not change its state of incorporation, formation or
organization, as applicable without providing fifteen (15) days prior written
notice to the Collateral Trustee;

(i) such Debtor will not commence commercial production from any new mining
operation or permit any party to commence commercial production of minerals from
any of its mineral reserves, in each case, other than with respect to Excluded
Properties or properties already the subject of As-Extracted Collateral filings
under the Code with security interests already perfected therein, (whether
leased or owned in fee by such Debtor) without providing fifteen (15) days prior
written notice to the Collateral Trustee, and providing the Collateral Trustee
with sufficient real estate information to enable the Collateral Trustee to file
financing statements to perfect an interest in Collateral consisting of
As-Extracted Collateral with respect to such operation;

(j) such Debtor will not change its name without providing fifteen (15) days
prior written notice to the Collateral Trustee;

(k) if such Debtor shall at any time acquire a commercial tort claim, as defined
in the Code, with respect to which a recovery in excess of $5,000,000 would
reasonably be expected to be obtained, such Debtor shall immediately notify the
Collateral Trustee in a writing signed by such Debtor of the details thereof and
grant to the Collateral Trustee for the equal and ratable benefit of the Secured
Parties in such writing a security interest therein and in the proceeds thereof,
with such writing to be in form and substance reasonably satisfactory to the
Collateral Trustee and such writing shall constitute a supplement to Schedule B
hereto;

(l) in furtherance of this Agreement, each Debtor hereby authorizes the
Collateral Trustee to, at any time and from time to time, file in any one or
more jurisdictions financing statements that describe the Collateral, together
with continuation statements thereof and amendments thereto, without the
signature of such Debtor and that contain any information required by the Code
or any other applicable statute applicable to such jurisdiction for the
sufficiency or filing office acceptance of any financing statements,
continuation statements, or amendments. Each Debtor agrees to furnish any such
information to the Collateral Trustee

 

- 7 -



--------------------------------------------------------------------------------

promptly upon request. Any such financing statements, continuation statements,
or amendments may be signed by the Collateral Trustee on behalf of such Debtor
if the Collateral Trustee so elects and may be filed at any time in any
jurisdiction;

(m) except with respect to any Deposit Account the average daily balance of
which does not exceed $5,000,000 unless otherwise requested by the Paying Agent
in writing, it will use its commercial good faith efforts to maintain all
Deposit Accounts only with the Collateral Trustee or with banks (the “Pledged
Account Banks”) that have agreed, in a record authenticated by such Debtor, the
Collateral Trustee and the Pledged Account Banks, to (i) upon the occurrence and
during the continuance of an Event of Default, comply with instructions
originated by the Collateral Trustee directing the disposition of funds in the
Deposit Accounts without the further consent of such Debtor and (ii) waive or
subordinate in favor of the Collateral Trustee all claims of the Pledged Account
Banks (including, without limitation, claims by way of a security interest, lien
or right of setoff or right of recoupment) to the Deposit Accounts, which
authenticated record shall be substantially in the form of Exhibit A hereto, or
shall otherwise be in form and substance reasonably satisfactory to the
Collateral Trustee;

(n) it will maintain exclusive possession and control of its Equipment and
Inventory at the locations specified set forth on Schedule A hereto, as such
Schedule A may be amended from time to time hereunder, unless ten (10) days’
prior notice has been given to the Collateral Trustee (upon which notice
Schedule A will be automatically amended as set forth in such notice), except
with respect to (i) any material Equipment and Inventory stored at any leased
premises or warehouse so indicated by an asterisk on Schedule A hereto as to
which such Debtor will use its commercial good faith efforts to cause a
landlord’s or warehouseman’s agreement, in form and substance reasonably
satisfactory to the Collateral Trustee, to be in effect within fifteen
(15) Business Days after the date such Equipment or Inventory is located on such
premises or warehouse, (ii) Inventory in transit in the ordinary course of
business to its customers, (iii) Equipment under repair (with respect to which
such Debtor will give notice to the Collateral Trustee if the fair market value
of such Equipment exceeds $20,000,000), or (iv) other Equipment and Inventory
that has an aggregate value no greater than $20,000,000 at any one time;

(o) it will maintain (i) all Electronic Chattel Paper so that the Collateral
Trustee has control of the Electronic Chattel Paper in the manner specified in
Section 9-105 of the Code and (ii) all transferable records so that the
Collateral Trustee has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record;

(p) it will deliver to the Collateral Trustee all certificates or Instruments
representing or evidencing Collateral (representing, or having a fair market
value of, more than $1,000,000 individually or $10,000,000 in the aggregate
(such aggregate amount shall exclude all such Accounts in existence on or prior
to the Closing Date), specifically excluding, however, any such Instrument
payable by an individual in an amount not in excess of $100,000) other than
Intercompany Notes, which certificates or Instruments shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Trustee;

 

- 8 -



--------------------------------------------------------------------------------

(q) with respect to any Collateral in which any Debtor has any right, title or
interest and that constitutes an uncertificated security, such Debtor will cause
the issuer thereof either (i) to note or register the security interest created
hereby in the appropriate company records or (ii) to agree in an authenticated
record with such Debtor and the Collateral Trustee that upon the occurrence and
during the continuance of an Event of Default such issuer will comply with
instructions with respect to such security originated by the Collateral Trustee
without further consent of such Debtor, such authenticated record to be in form
and substance reasonably satisfactory to the Collateral Trustee and such Debtor;

(r) except with respect to any security entitlements in any account for which
the average daily balance does not exceed $5,000,000, with respect to any
Collateral in which any Debtor has any right, title or interest and that
constitutes a security entitlement in which the Collateral Trustee is not the
entitlement holder, such Debtor will use its commercial good faith efforts to
cause the securities intermediary with respect to such security entitlement to
either (i) to identify in its records the Collateral Trustee as the entitlement
holder of such security entitlement against such securities intermediary or
(ii) agree in an authenticated record with such Debtor and the Collateral
Trustee that, upon the occurrence and during the continuance of an Event of
Default, such securities intermediary will comply with entitlement orders (that
is, notifications communicated to such securities intermediary directing
transfer or redemption of the financial asset to which such Debtor has a
security entitlement) originated by the Collateral Trustee without further
consent of such Debtor, such authenticated record to be in substantially the
form of Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Trustee;

(s) except with respect to any commodity contract the average daily balance of
which does not exceed $5,000,000, with respect to any Collateral in which any
Debtor has any right, title or interest and that constitutes a commodity
contract, such Debtor will use its commercial good faith efforts to cause the
commodity intermediary with respect to such commodity contract to agree in an
authenticated record with such Debtor and the Collateral Trustee that, upon the
occurrence and during the continuance of an Event of Default, such commodity
intermediary will apply any value distributed on account of such commodity
contract as directed by the Collateral Trustee without further consent of such
Debtor, such authenticated record to be in the form of Exhibit C hereto or
otherwise in form and substance reasonably satisfactory to the Collateral
Trustee;

(t) upon the request of the Collateral Trustee upon the occurrence and during
the continuance of an Event of Default, such Debtor will notify each issuer of
debt that is part of the Collateral that such debt is subject to the security
interest herein granted.

5. The Collateral Trustee shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral Trustee takes any action for that purpose as any Debtor shall request
in writing, provided that such requested action will not, in the judgment of the
Collateral Trustee, impair the security interest in the Collateral created
hereby or the Collateral Trustee’s and the Secured Parties’ rights in, or the
value of, the Collateral, and provided further that such written request is
received by the Collateral Trustee in sufficient time to permit the Collateral
Trustee to take the requested action.

 

- 9 -



--------------------------------------------------------------------------------

6. The pledge, security interests, and other Liens and the obligations of each
Debtor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by the
Collateral Trustee, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Debtor
or which would otherwise operate as a discharge of such Debtor as a matter of
law or equity, except for, and to the extent of, payment and performance of the
Secured Obligations. Without limiting the generality of the foregoing, each
Debtor hereby consents to, and the pledge, security interests, and other Liens
given by such Debtor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:

(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Debt
Instrument or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Debt Instruments, or any
rights of the Collateral Trustee or any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Secured Obligations (whether or not contemplated by the Debt
Instruments as presently constituted); any change in the time, manner, method,
or place of payment or performance of, or in any other term of, any of the
Secured Obligations; any execution or delivery of any additional Debt
Instruments or documents evidencing or related to the Secured Obligations or any
of them; or any amendment, modification or supplement to, or refinancing or
refunding of, any Debt Instrument or any of the Secured Obligations;

(c) Any failure to assert any breach of or default under any Debt Instrument or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by any Debt Instrument, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against such Debtor or any other Person under or in
connection with any Debt Instrument or any of the Secured Obligations; any
refusal of payment or performance of any of the Secured Obligations, whether or
not with any reservation of rights against any Debtor; or any application of
collections (including collections resulting from realization upon any direct or
indirect security for the Secured Obligations) to other obligations, if any, not
entitled to the benefits of this Agreement, in preference to Secured Obligations
or, if any collections are applied to Secured Obligations, any application to
particular Secured Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Trustee
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the

 

- 10 -



--------------------------------------------------------------------------------

Collateral Trustee or any other Person in respect of, any direct or indirect
security for any of the Secured Obligations (including the Collateral). As used
in this Agreement, “direct or indirect security” for the Secured Obligations,
and similar phrases, includes any collateral security, guaranty, suretyship,
letter of credit, capital maintenance agreement, put option, subordination
agreement, or other right or arrangement of any nature providing direct or
indirect assurance of payment or performance of any of the Secured Obligations,
made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Debtor or the Borrower or any other
Person; any bankruptcy, insolvency, reorganization or similar proceeding with
respect to any Debtor or the Borrower or any other Person; or any action taken
or election (including any election under Section 1111(b)(2) of the United
States Bankruptcy Code or any comparable law of any jurisdiction) made by the
Collateral Trustee or any Debtor or the Borrower or by any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor or the Borrower or any other Person with respect to
any Debt Instrument or any of the Secured Obligations, other than, and to the
extent of, payment and performance of the Secured Obligations; or any discharge
by operation of law or release of any Debtor or the Borrower or any other Person
from the performance or observance of any Debt Instrument or any of the Secured
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Debtor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.

7. Each Debtor hereby waives any and all defenses which any Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like, other than, and to the extent of, the defense of prior payment of the
Secured Obligations, and each Debtor hereby waives any defense to or limitation
on its obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof, other
than, and to the extent of, the defense of prior payment of the Secured
Obligations. Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable law, each Debtor hereby further waives each of
the following:

(a) Except as may be expressly provided in the Credit Agreement or the other
Debt Instruments, all notices, disclosures and demands of any nature which
otherwise might be required from time to time to preserve intact any rights
against such Debtor, including the following: any notice of any event or
circumstance described in the immediately preceding section hereof; any notice
required by any law, regulation or order now or hereafter in effect in any
jurisdiction; any notice of nonpayment, nonperformance, dishonor, or protest
under any Debt Instrument or any of the Secured Obligations; any notice of the
incurrence of any Secured Obligations; any notice of any default or any failure
on the part of such Debtor or the Borrower or any other Person to comply with
any Debt Instrument or any of the Secured Obligations or any

 

- 11 -



--------------------------------------------------------------------------------

requirement pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Borrower or
any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
such Debtor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Debtor or the Borrower, or any other Person of any other right or remedy
under or in connection with any Debt Instrument or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Collateral Trustee or any other Person; any requirement to exhaust any remedies
under or in connection with, or to mitigate the damages resulting from default
under, any Debt Instrument or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any benefit of any statute
of limitations; and any requirement of acceptance of this Agreement or any other
Debt Instrument, and any requirement that any Debtor receive notice of any such
acceptance; and

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Trustee
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Collateral Trustee to seek a deficiency against the Borrower or any other Person
or which otherwise discharges or impairs any of the Secured Obligations.

8. The Secured Obligations and additional liabilities of the Debtors under this
Agreement are joint and several obligations of the Debtors, and each Debtor
hereby waives to the full extent permitted by law any defense it may otherwise
have to the payment and performance of the Secured Obligations that its
liability hereunder is limited and not joint and several. Each Debtor
acknowledges and agrees that the foregoing waivers serve as a material
inducement to the agreement of the Lenders to make the Loans, and that the
Lenders are relying on each specific waiver and all such waivers in entering
into this Agreement. The undertakings of each Debtor hereunder secure the
obligations of itself and the other Debtors. The Collateral Trustee may, in its
sole discretion, elect to enforce this Agreement against any Debtor without any
duty or responsibility to pursue any other Debtor and such an election by the
Collateral Trustee shall not be a defense to any action the Collateral Trustee
and the Secured Parties, or any of them, may elect to take against any Debtor.
Each of the Secured Parties and the Collateral Trustee hereby reserve all rights
against each Debtor.

9. (a) At any time and from time to time whether or not an Event of Default then
exists and without prior notice to or consent of any Debtor, the Collateral
Trustee may at its option take such actions as the Collateral Trustee deems
reasonably necessary or appropriate (i) to attach, perfect, continue, preserve
and protect the Collateral Trustee’s and the Secured Parties’ first priority
security interest in or lien on the Collateral, other than with respect to those
items of Collateral for which perfection is not required pursuant to Section 4
hereof, and/or (ii) to inspect, audit and verify the Collateral, including
reviewing all of such Debtor’s books and

 

- 12 -



--------------------------------------------------------------------------------

records and copying and making excerpts therefrom, provided that prior to an
Event of Default, the same is done with reasonable advance notice during normal
business hours to the extent access to such Debtor’s premises is required and in
accordance with such Debtor’s standard safety, visit and inspection procedures
and no such visit, or inspection shall interfere with such Debtor’s normal
business operation; and

(a) At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the Collateral
Trustee may at its option take such action as the Collateral Trustee deems
reasonably necessary or appropriate (i) to maintain, repair, protect and insure
the Collateral, and/or (ii) to perform, keep, observe and render true and
correct any and all covenants, agreements, representations and warranties of any
Debtor hereunder.

10. Upon the occurrence and during the continuation of any Event of Default
under the Credit Agreement:

(a) The Collateral Trustee shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided by Law and as set forth below,
including without limitation to take over and collect all of any Debtor’s
Receivables and all other Collateral, and to this end, upon and during the
continuation of an Event of Default, each Debtor hereby appoints the Collateral
Trustee, its officers, employees and agents, as its irrevocable, true and lawful
attorneys-in-fact with all necessary power and authority to: (i) take possession
immediately, with or without notice, demand, or legal process, of any of or all
of the Collateral wherever found, and for such purposes, enter upon any premises
upon which the Collateral may be found and remove the Collateral therefrom,
(ii) require any Debtor to assemble the Collateral and deliver it to the
Collateral Trustee or to any place designated by the Collateral Trustee at such
Debtor’s expense, (iii) receive, open and dispose of all mail addressed to any
Debtor and notify postal authorities to change the address for delivery thereof
to such address as the Collateral Trustee may designate, (iv) demand payment of
the Receivables, as applicable, (v) enforce payment of the Receivables, as
applicable, by legal proceedings or otherwise, (vi) exercise all of any Debtor’s
rights and remedies with respect to the collection of the Receivables, as
applicable, (vii) settle, adjust, compromise, extend or renew the Receivables,
(viii) settle, adjust or compromise any legal proceedings brought to collect the
Receivables, as applicable, (ix) to the extent permitted by applicable Law, sell
or assign the Receivables upon such terms, for such amounts and at such time or
times as the Collateral Trustee deems advisable, (x) discharge and release the
Receivables, (xi) take control, in any manner, of any item of payment or
proceeds from any account debtor, (xii) prepare, file and sign any Debtor’s name
on any proof of claim in Bankruptcy or similar document against any account
debtor, (xiii) prepare, file and sign any Debtor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables, (xiv) do all acts and things necessary, in the Collateral Trustee’s
sole discretion, to fulfill any Debtor’s obligations to the Collateral Trustee
or the Secured Parties under the Credit Agreement, any other Debt Instrument or
otherwise, (xv) endorse the name of any Debtor upon any check, Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Receivables or Inventory; (xvi) use any Debtor’s
stationery and sign such Debtor’s name to verifications of the Receivables and
notices

 

- 13 -



--------------------------------------------------------------------------------

thereof to account debtors; (xvii) access and use the information recorded on or
contained in any data processing equipment or computer hardware or software
relating to the Receivables, Inventory, or other Collateral or proceeds thereof
to which any Debtor has access, (xviii) demand, sue for, collect, compromise and
give acquittances for any and all Collateral, (xix) prosecute, defend or
compromise any action, claim or proceeding with respect to any of the
Collateral, and (xx) take such other action as the Collateral Trustee may deem
appropriate, including extending or modifying the terms of payment of any
Debtor’s debtors. This power of attorney, being coupled with an interest, shall
be irrevocable for the life of this Agreement. To the extent permitted by Law,
each Debtor hereby waives all claims of damages due to or arising from or
connected with any of the rights or remedies exercised by the Collateral Trustee
pursuant to this Agreement, except claims for physical damage to the Collateral
arising from gross negligence or willful misconduct by the Collateral Trustee.

(b) The Collateral Trustee shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by each Debtor that, in the absence of any contrary
requirement of Law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Collateral Trustee, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Collateral Trustee shall have the right to conduct such sales on any
Debtor’s premises or elsewhere and shall have the right to use any Debtor’s
premises without charge for such sales for such time or times as the Collateral
Trustee may see fit.

(c) Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.), will promptly execute
and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Collateral Trustee may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Official Body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Debt Instruments. Without limiting the generality of the
foregoing, each Debtor agrees that in the event the Collateral Trustee, on
behalf of the Secured Parties shall exercise its rights hereunder or pursuant to
the other Loan Documents to which it is a party, to sell, transfer, or otherwise
dispose of, or vote, consent, operate, or take any other action in connection
with any of the Collateral, such Debtor shall execute and deliver (or cause to
be executed and delivered) all applications, certificates, assignments and other
documents that the Collateral Trustee requests to facilitate such actions and
shall otherwise promptly, fully, and diligently cooperate with the Collateral
Trustee and any other Persons in making any application for the prior consent or
approval of any Official Body or any other Person to the exercise by the
Collateral Trustee on behalf of the Secured Parties or any such rights relating
to all or any of the Collateral. Furthermore, because each Debtor agrees that
the remedies at law, of the Collateral Trustee, on behalf of the Secured
Parties, for failure of such Debtor to comply with this Subsection (c) would be
inadequate, and that any such failure would not be adequately compensable in
damages, each Debtor agrees that this Subsection (c) may be specifically
enforced.

 

- 14 -



--------------------------------------------------------------------------------

(d) The Collateral Trustee may request, without limiting the rights and remedies
of the Collateral Trustee on behalf of the Secured Parties otherwise provided
hereunder and under the other Loan Document to which it is a party, that each
Debtor do any of the following: (i) give the Collateral Trustee on behalf of the
Secured Parties specific assignments of the accounts receivable of such Debtor
after such accounts receivable come into existence, and schedules of such
accounts receivable, the form and content of such assignment and schedules to be
satisfactory to the Collateral Trustee, and (ii) in order to better secure the
Collateral Trustee on behalf of the Secured Parties, to the extent permitted by
Law, enter into such lockbox agreements and establish such lockbox accounts as
the Collateral Trustee may require, all at the sole expense of such Debtor and
shall direct all payments from all payors due to such Debtor, to such lockbox
accounts.

11. The lien on and security interest in each Debtor’s Collateral granted to and
created in favor of the Collateral Trustee by this Agreement shall be for the
equal and ratable benefit of the Secured Parties. Each of the rights,
privileges, and remedies provided to the Collateral Trustee hereunder or
otherwise by Law with respect to any Debtor’s Collateral shall be exercised by
the Collateral Trustee only for the equal and ratable benefit of the Secured
Parties, and any of such Debtor’s Collateral or proceeds thereof held or
realized upon at any time by the Collateral Trustee shall be applied as set
forth in Section 3 of the Collateral Trust Agreement. Each Debtor shall remain
liable to the Secured Parties for and shall pay to the Collateral Trustee for
the equal and ratable benefit of the Secured Parties any deficiency which may
remain after such sale or collection.

12. If the Collateral Trustee repossesses or seeks to repossess any of the
Collateral pursuant to the terms hereof because of the occurrence of an Event of
Default, then to the extent it is commercially reasonable for the Collateral
Trustee to store any Collateral on any of any Debtor’s premises, each Debtor
hereby agrees to lease to the Collateral Trustee on a month-to-month tenancy for
a period not to exceed one hundred twenty (120) days at the Collateral Trustee’s
election, at a rental of One Dollar ($1.00) per month, the premises on which the
Collateral is located, provided it is located on premises owned or leased by
such Debtor.

13. This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. All or any portion of the Collateral shall be released upon the
satisfaction of the conditions set forth in, and in accordance with the
provisions of, Section 6 of the Collateral Trust Agreement. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

14. No failure or delay on the part of the Collateral Trustee in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of the Collateral Trustee
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Collateral Trustee under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Collateral Trustee may
enforce any one or more remedies hereunder successively or concurrently at its
option.

 

- 15 -



--------------------------------------------------------------------------------

15. All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.6 [Notices] of the Credit Agreement in the
case of the Debtors and as set forth in Section 7.2 of the Collateral Trust
Agreement in the case of the Collateral Trustee.

16. Each Debtor agrees that as of the date hereof, all information contained on
the Security Interest Data Schedule attached hereto as Schedule A is accurate
and complete and contains no omission or misrepresentation.

17. Each Debtor acknowledges that the provisions hereof giving the Collateral
Trustee rights of access to books, records and information concerning the
Collateral and such Debtor’s operations and providing the Collateral Trustee
access to such Debtor’s premises are intended to afford the Collateral Trustee
with immediate access to current information concerning such Debtor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Collateral Trustee can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at Law, including without
limitation, instituting a replevin action should any Debtor refuse to turn over
any Collateral to the Collateral Trustee. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
give the Collateral Trustee the rights of access to books, records and
information concerning the Collateral and such Debtor’s operations as provided
in this Agreement, each Debtor acknowledges that the Collateral Trustee would
have no adequate remedy at Law to promptly obtain the same. Each Debtor agrees
that the provisions hereof may be specifically enforced by the Collateral
Trustee and waives any claim or defense in any such action or proceeding that
the Collateral Trustee has an adequate remedy at Law. The Collateral Trustee
shall have the absolute right to share any information which it gains from the
foregoing with any Secured Party.

18. It is anticipated that additional Persons may from time to time become
Subsidiaries of the Borrower or a Guarantor, each of whom may be required to
join in this Agreement as a Debtor to the extent required by the Credit
Agreement. It is acknowledged and agreed that new Subsidiaries of the Borrower
or a Guarantor may become parties hereunder and will be bound hereby simply by
executing and delivering to the Collateral Trustee a Guarantor Joinder in the
form of Exhibit 1.1(G)(1) to the Credit Agreement. In addition, a new Schedule A
hereto shall be provided to Collateral Trustee showing accurate and complete
information regarding the information contained in the Security Interest Data
Schedule attached hereto as Schedule A.

19. (a) This Agreement shall be binding upon and inure to the benefit of the
Collateral Trustee, the Secured Parties and their respective successors and
assigns, and each Debtor and each of its respective successors and assigns,
except that no Debtor may assign or transfer such Debtor’s obligations hereunder
or any interest herein other than assignments and transfers permitted by the
Credit Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(a) The Collateral Trustee may resign and a successor Collateral Trustee may be
appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as a collateral trustee by a successor collateral
trustee, that successor collateral trustee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
collateral trustee, as secured party under this Agreement and the retiring
collateral trustee shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral trustee’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral
Trustee.

20. This Agreement shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed in accordance with the laws of said Commonwealth without regard to its
conflict of laws principles, except to the extent that the validity or
perfection of the Lien and the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the Commonwealth of Pennsylvania.

21. The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

22. EACH DEBTOR AND THE COLLATERAL TRUSTEE HEREBY IRREVOCABLY CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND
THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA AND
THE DELAWARE STATE AND UNITED STATES DISTRICT COURTS LOCATED IN WILMINGTON,
DELAWARE, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO SUCH DEBTOR OR THE COLLATERAL TRUSTEE AT THE ADDRESSES PROVIDED
FOR IN SECTION 15 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. EACH DEBTOR AND THE COLLATERAL TRUSTEE WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.

23. EACH DEBTOR AND THE COLLATERAL TRUSTEE HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

 

- 17 -



--------------------------------------------------------------------------------

24. This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed signature page by telecopy or
electronic signature delivery system (in either case in a form acceptable to the
Collateral Trustee) shall be effective as delivery of a manually executed
signature page to this Agreement.

25. In the event that any of the Collateral hereunder is also subject to a valid
and enforceable Lien under the terms of any Mortgage and the terms of such
Mortgage are inconsistent with the terms of this Agreement, then with respect to
such Collateral, the terms of such Mortgage shall be controlling in the case of
fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall be controlling in the case of all other Collateral.

26. Notwithstanding anything to the contrary contained herein, to the extent
that the granting of a Lien by any Debtor to the Collateral Trustee under this
Agreement in any instrument, permit, contract or agreement constituting part of
the Collateral is prohibited by the terms of the instrument, permit, contract or
agreement evidencing or creating such Collateral and thereby results in a breach
or default by such Debtor thereunder or the termination thereof (in either case,
except to the extent that such prohibitions or terminations are rendered
ineffective by the Code), the Collateral shall not include, and shall exclude,
such instrument, permit, contract or agreement. The Collateral Trustee on behalf
of the Secured Parties acknowledges that consents may be required under certain
of the instruments, permits, contracts, and agreements constituting a part of
the Collateral in connection with any attempt to assign such instruments,
permits, contracts or agreements pursuant to the assertion of remedies
hereunder.

27. The parties agree that in the event of any conflict between the provisions
of this Agreement and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including but not limited to
the right to grant or withhold consent and the right to act or refrain from
acting), whether discretionary or mandatory, are and shall be exercised by the
Collateral Trustee solely in accordance with the terms and conditions of the
Collateral Trust Agreement, at the direction of the Credit Facility Agent (as
defined in the Collateral Trust Agreement) or other entity specified in the
Collateral Trust Agreement as having the right to give direction to the
Collateral Trustee, and subject further to the rights of the Collateral Trustee
to require officers’ certificate(s), opinion(s) and advice from counsel,
accountants, appraisers and other third parties, advancement of expenses and/or
assurances of indemnity satisfactory to the Collateral Trustee.

28. The Original Security Agreement is hereby amended and restated in its
entirety, and this Agreement is not intended to constitute and does not
constitute an interruption, suspension of continuity, satisfaction, discharge of
prior duties, novation or termination of the liens, security interests,
indebtedness, loans, liabilities, expenses or obligations under the Original
Credit Agreement, the Original Collateral Trust Agreement or the Original
Security Agreement. Each Debtor acknowledges and agrees that the Original
Security Agreement has

 

- 18 -



--------------------------------------------------------------------------------

continued to secure the indebtedness, loans, liabilities, expenses, and
obligations under the Original Credit Agreement, as amended and restated by the
Original Amended and Restated Credit Agreement, as amended and restated by the
Credit Agreement, and the Original Collateral Trust Agreement, as amended and
restated by the Collateral Trust Agreement, since the date of execution of the
Original Security Agreement, and that this Agreement is entitled to all rights
and benefits originally pertaining to the Original Security Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 19 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above written.

 

DEBTORS: CONSOL ENERGY INC. By     Name: John M. Reilly Title: Vice President
and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

 

DEBTORS: CNX MARINE TERMINALS INC. CONSOL OF CANADA INC. CONSOL OF CENTRAL
PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WYOMING
LLC CONSOL PENNSYLVANIA COAL COMPANY LLC J.A.R. BARGE LINES, LLC LEATHERWOOD,
INC. MON RIVER TOWING, INC. ROCHESTER & PITTSBURGH COAL COMPANY WOLFPEN KNOB
DEVELOPMENT
COMPANY By:       John M. Reilly, Treasurer of each Guarantor   listed above on
behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

 

DEBTORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR MINING
COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL MINING
CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO COAL
COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:       Daniel S.
Cangilla, Treasurer of each   Guarantor listed above on behalf of each such
Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

 

DEBTORS: CONSOL FINANCIAL INC. By:     Name: Christopher C. Jones Title:
Treasurer and Assistant Secretary

CNX LAND RESOURCES INC.

MTB INC.

TERRA FIRMA COMPANY By:     Name: Robert P. King Title: President of each Debtor
listed above on behalf of each such entity CONSOL ENERGY SALES COMPANY By:    
Name: Robert F. Pusateri Title: President and CEO RESERVE COAL PROPERTIES

COMPANY

By:     Name: Dennis R. McCracken Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

 

DEBTORS: CONSOL DOCKS INC. By:     Name: James C. Grech Title: President
CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a general partner   By:
      Name: Daniel S. Cangilla   Title: Treasurer CONSOL OF WV LLC By:     Name:
  Guy J. Dreskler Title:   Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED SECURITY AGREEMENT]

 

WILMINGTON TRUST COMPANY, as Collateral Trustee By:    

Name:    

Title:    



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITY AGREEMENT

 

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND DRILLING
OPERATIONS

CONSOL Energy Inc.
(Delaware corporation)   

Consol Plaza

1800 Washington Rd

Pittsburgh, PA 15241

   51-0337383    2277631    Delaware    Corporation   

Central Ohio Coal

Company
(Ohio corporation)

  

Consol Plaza

1800 Washington Rd

Pittsburgh, PA 15241

   31-4356096    192806    Ohio    Corporation   

CNX Land Resources

Inc.
(Delaware corporation)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    25-1871851    3289727    Delaware    Corporation   
1)Marshall County Reserve in Marshall County, WV                   2) Wetzel
County Reserve - Wetzel County, WV1

CNX Marine

Terminals Inc.
(Delaware corporation)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    25-1385259    0896003    Delaware    Corporation    1)
Baltimore Terminal – Baltimore County, MD                   2) Danville Reserve
– Vermilion County, IL; Edgar County, IL                   3) Fallowfield
Reserve – Washington County, PA

 

1

CNX Land Resources Inc. holds mineral rights relating to coal reserves and does
not actually have any active mining operations. These locations are listed in
the interests of completeness only to the extent that CNX Land Resources Inc.
has granted a Mortgage or Deed of Trust in favor of the Collateral Trustee for
the benefit of the Secured Parties.



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND DRILLING
OPERATIONS

Conrhein Coal Company
(Pennsylvania general partnership)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1406541    2148694    Pennsylvania    General
Partnership   

1) Bailey Mine and Associated Facilities – Marshall County, WV; Greene County,
PA; Washington County, PA

 

2) Berkshire Reserve – Washington County, PA

 

3) Enlow Fork Mine and Associated Facilities – Marshall County, WV; Greene
County, PA

Washington country, PA

Consol Docks Inc.

(Delaware corporation)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1693670    2311445    Delaware    Corporation    1) Alicia Dock Facility –
Fayette County, PA

CONSOL Energy

Sales Company
(Delaware corporation)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1670342    2277880    Delaware    Corporation   

CONSOL Financial

Inc.
(Delaware corporation)

   300 Delaware Avenue
Suite 567
Wilmington, DE 19801-1622
   51-0395375    3131765    Delaware    Corporation   

CONSOL of Canada

Inc.


(Delaware corporation)


   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    98-0013773    0678608    Delaware    Corporation   

 



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE
OF BUSINESS
ADDRESS

   FEIN   

ORG ID NUMBER

   STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND
DRILLING
OPERATIONS

CONSOL of Central Pennsylvania LLC   

Consol Plaza

1800 Washington Rd.

Pittsburgh, PA 15241

   20-5105698    3657377    Pennsylvania    Limited
Liability
Company    CONSOL of Kentucky Inc.
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   94-2524120    0860789    Delaware    Corporation   

1) Jones Fork Mine and Associated Facilities – Breathitt County, KY; Floyd
County, KY; Knott County, KY; Magoffin County, KY;

 

2) Mill Creek Mine and Associated Facilities – Knott County, KY; Letcher County,
KY; Pike County, KY

 

3) Miller Creek Mine and Associated Facilities – Mingo County, WV

CONSOL of Ohio LLC (Ohio limited liability company)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    20-8338255    1674572    Ohio    Limited
Liability
Company   

CONSOL of WV LLC

(West Virginia limited liability company)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    20-2471235   

WV does

not issue org

ID

   West
Virginia    Limited
Liability
Company    CONSOL of Wyoming LLC (Delaware limited liability company)    Consol
Plaza
1800 Washington Rd
Pittsburgh, PA 15241    20-8779722    4328949    Delaware    Limited
Liability
Company   



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND
DRILLING
OPERATIONS

Consol Pennsylvania Coal Company LLC
(Delaware limited liability company)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   20-8732852    0916505    Delaware    Limited Liability
Company   

1) Alexander Reserve – Marshall County, WV

 

2) Bailey Mine and Associated Facilities – Marshall County, WV; Greene County,
PA; Washington County, PA

 

3) Berkshire Reserve – Washington County, PA

 

4) Danville Reserve – Vermilion County, IL; Edgar County, IL

 

5) Enlow Fork Mine and Associated Facilities – Marshall County, WV; Greene
County, PA; Washington County, PA

 

6) Greene Hill Reserve – Greene County, PA

 

7) Marshall County Reserve – Marshall County, WV

CONSOLIDATION COAL COMPANY

(Delaware corporation)

   Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    13-2566594    0633910    Delaware    Corporation   

1) Amonate Mine and Associated Facilities – Tazewell County, VA; McDowell
County, WV

 

2) Bailey Mine and Associated Facilities – Marshall County, WV; Greene County,
PA; Washington County, PA

 



--------------------------------------------------------------------------------

DEBTOR

   PRINCIPAL
PLACE OF
BUSINESS
ADDRESS    FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND DRILLING
OPERATIONS

                 

3) Blacksville #2 Mine and Associated Facilities – Greene County, PA; Monongalia
County, WV

 

4) Blacksville #3 Reserve – Greene County, PA; Monongalia County, WV

 

5) Berkshire Reserve – Washington County, PA

 

6) Buchanan Mine and Associated Facilities – Buchanan County, VA

 

7) Emery Mine and Associated Facilities – Emery County, UT

 

8) Enlow Fork Mine and Associated Facilities – Marshall County, WV; Greene
County, PA; Washington County, PA

 

9) Fallowfield Reserve – Washington County, PA

 

10) Hurricane Branch Reserve – Buchanan County, VA; Russell County, VA; Tazewell
County, VA

 

11) Loveridge Mine and Associated Facilities – Marion County, WV; Monongalia
County, WV; Wetzel County, WV



--------------------------------------------------------------------------------

DEBTOR

   PRINCIPAL
PLACE OF
BUSINESS
ADDRESS    FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND DRILLING
OPERATIONS

                 

12) Mahoning Valley Mine and Associated Facilities – Harrison County, OH;
Belmont County, OH

 

13) Marshall County Reserve – Marshall County, WV

 

14) McElroy Mine and Associated Facilities – Marshall County, WV

 

15) Nailer Reserve – Marion County, WV

 

16) Otter Creek Reserve – Powder River County, MT

 

17) Rend Lake Mine and Associated Facilities – Jefferson County, IL

 

18) Robinson Run Mine and Associated Facilities – Marion County, WV; Harrison
County, WV; Wetzel County, WV

 

19) Shoemaker Mine and Associated Facilities – Marshall County, WV; Ohio County,
WV; Washington County, PA

 

20) St. Cloud Reserve – Monongalia County, WV; Wetzel County, WV

 



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND
DRILLING
OPERATIONS

                 

21) St. Leo Reserve – Marion County, WV; Monongalia County, WV; Wetzel County,
WV

 

22) Tetrick Reserve – Doddridge County, WV; Harrison County, WV; Marion County,
WV

 

23) Mid-Allegheny Reserve - Marion, Marshall and Wetzel Counties, WV

Eighty-Four Mining Company
(Pennsylvania corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1695903    2159331    Pennsylvania    Corporation    1) Mine 84 and
Associated Facilities – Washington County, PA Helvetia Coal Company
(Pennsylvania corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1180531    158191    Pennsylvania    Corporation    ISLAND CREEK COAL
COMPANY
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   55-0479426    0666523    Delaware    Corporation   

1) Holden Reserve – Logan County, WV; Mingo County, WV

 

2) Mine 84 and Associated Facilities – Washington County, PA

 

3) VP3 Mine and Associated Facilities – Buchanan County, VA

 

4) VP8 Mine and Associated Facilities – Buchanan County, VA



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND
DRILLING
OPERATIONS

J.A.R. Barge Lines, LLC    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    20-4133546    571231    Pennsylvania    Limited
Liability
Company    Keystone Coal Mining Corporation
(Pennsylvania corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1323822    654874    Pennsylvania    Corporation    Laurel Run Mining
Company
(Virginia corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   54-0892422    130315    Virginia    Corporation   

1) Holden Reserve – Logan County, WV; Mingo County, WV

 

2) Mine 84 and Associated Facilities – Washington County, PA

Leatherwood, Inc.
(Pennsylvania corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1604505    1504884    Pennsylvania    Corporation    McELROY COAL COMPANY
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1553551    2129034    Delaware    Corporation    1) McElroy Mine and
Associated Facilities – Marshall County, WV Mon River Towing, Inc.    Consol
Plaza
1800 Washington Rd
Pittsburgh, PA 15241    25-1087222    236357    Pennsylvania    Corporation   
MTB Inc.
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1674211    2283880    Delaware    Corporation    RESERVE COAL PROPERTIES
COMPANY
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    25-1582519    2170386    Delaware    Corporation   

1) Alexander Reserve – Marshall County, WV

 

2) Amonate Mine and Associated Facilities – Tazewell County, VA; McDowell
County, WV



--------------------------------------------------------------------------------

DEBTOR

   PRINCIPAL
PLACE OF
BUSINESS
ADDRESS    FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND DRILLING
OPERATIONS

                 

3) Bailey Mine and Associated Facilities – Marshall County, WV; Greene County,
PA; Washington County, PA

 

4) Blacksville #3 Reserve – Greene County, PA; Monongalia County, WV

 

5) Buchanan Mine and Associated Facilities – Buchanan County, VA

 

6) Clark County Reserve – Clark County, IL

 

7) Danville Reserve – Vermilion County, IL; Edgar County, IL

 

8) Enlow Fork Mine and Associated Facilities – Marshall County, WV; Greene
County, PA; Washington County, PA

 

9) Fallowfield Reserve – Washington County, PA

 

10) Hamilton County Reserve – Hamilton County, IL; Saline County, IL; Franklin
County, IL

 

11) Hurricane Branch Reserve – Buchanan County, VA; Russell County, VA; Tazewell
County, VA



--------------------------------------------------------------------------------

DEBTOR

  

PRINCIPAL PLACE OF
BUSINESS ADDRESS

   FEIN    ORG ID
NUMBER    STATE
OF
FORMATION    FORM OF
ORGANIZATION   

MINING AND
DRILLING
OPERATIONS

                 

12) Loveridge Mine and Associated Facilities – Marion County, WV; Monongalia
County, WV; Wetzel County, WV

 

13) Mine 84 and Associated Facilities – Washington County, PA

 

14) Otter Creek Reserve – Powder River County, MT

 

15) Robinson Run Mine and Associated Facilities – Marion County, WV; Harrison
County, WV; Wetzel County, WV

 

16) St. Cloud Reserve – Monongalia County, WV; Wetzel County, WV

 

17) Shaner Reserve – Allegheny County, PA; Westmoreland County, PA

 

18) Tetrick Reserve – Doddridge County, WV; Harrison County, WV; Marion County,
WV

 

19) Youngs Creek Reserve – Sheridan County, WY

 

20) Wetzel County Reserve - Wetzel County, WV2

Rochester & Pittsburgh Coal Company
(Pennsylvania corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241    25-0761480    307678    Pennsylvania    Corporation   
SOUTHERN OHIO COAL COMPANY
(West Virginia corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   55-0403282    WV
does not
issue
org. ID    West
Virginia    Corporation   

Terra Firma Company

(West Virginia corporation)

  

1000 Hampton Center

Morgantown, WV 26505

   20-0869908    WV
does not
issue
org ID    West
Virginia    Corporation    TWIN RIVERS TOWING COMPANY
(Delaware corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1181155    0650101    Delaware    Corporation    Windsor Coal Company
(West Virginia corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   13-5488703    WV
does not
issue
org. ID    West
Virginia    Corporation    WOLFPEN KNOB DEVELOPMENT COMPANY
(Virginia corporation)    Consol Plaza
1800 Washington Rd
Pittsburgh, PA 15241
   25-1391218    0211000    Virginia    Corporation    1) Birch Reserve –
Braxton County, WV; Clay County, WV; Nicholas County, WV

 

 

2

Reserve Coal Properties Company holds mineral rights relating to coal reserves
and does not actually have any active mining operations. These locations are
listed in the interests of completeness only to the extent that Reserve Coal
Properties Company has granted a Mortgage or Deed of Trust in favor of the
Collateral Trustee for the benefit of the Secured Parties.



--------------------------------------------------------------------------------

SCHEDULE B

TO

SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

CONSOL Energy Inc. and Eighty-Four Mining Company v. Berkshire Hathaway, et al:
Suit for insurance coverage of $1.2 MM and bad faith claim for underwriter’s
refusal to pay for damages resulting from the fire at Mine No. 84.



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

EXHIBIT A

TO

SECURITY AGREEMENT

FORM OF ACCOUNT CONTROL AGREEMENT

(Deposit Account/Securities Account)

ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of
                            ,                             , among
(i)                             , a                             (the “Grantor”),
(ii) Wilmington Trust Company, a Delaware banking corporation, not in its
individual capacity, but solely as Collateral Trustee under that certain Amended
and Restated Collateral Trust Agreement dated as of June 27, 2007 (the
“Collateral Trust Agreement”), among Wilmington Trust Company, as corporate
trustee, David A. Vanaskey, as individual trustee, CONSOL Energy Inc. and
certain of its subsidiaries party thereto, as secured party for the equal and
ratable benefit of the Secured Parties (as such term is defined in the
Collateral Trust Agreement) (the “Collateral Trustee”), and
(iii)                             , a                                 , as
securities intermediary and depository bank (the “Account Holder”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Collateral Trustee a security interest (the
“Security Interest”) in the following accounts maintained by the Account Holder
for the Grantor (each an “Account” and collectively, the “Accounts”):

[Insert account numbers and other identifying information.]

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the Commonwealth of Pennsylvania (“PA Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Accounts. The Grantor and Account Holder represent and warrant
to, and agree with, the Collateral Trustee that:

(a) The Account Holder maintains each Account for the Grantor, and all property
(including, without limitation, all funds and financial assets) held by the
Account Holder for the account of the Grantor are, and will continue to be,
credited to an Account in accordance with instructions given by the Grantor
(unless otherwise provided herein).



--------------------------------------------------------------------------------

(b) To the extent that funds are credited to any Account, such Account is a
deposit account; and to the extent that financial assets are credited to any
Account, such Account is a securities account. The Account Holder is (i) the
bank with which each Account that is a deposit account is maintained and
(ii) the securities intermediary with respect to financial assets held in any
Account that is a securities account. The Grantor is (x) the Account Holder’s
customer with respect to the Accounts and (y) the entitlement holder with
respect to financial assets credited from time to time to any Account.

(c) Notwithstanding any other agreement to the contrary, the Account Holder’s
jurisdiction with respect to each Account for purposes of the PA Uniform
Commercial Code is, and will continue to be for so long as the Security Interest
shall be in effect, the Commonwealth of Pennsylvania.

(d) Attached as Exhibit A hereto are statements of the respective Accounts on
the most recent date practicable showing the property credited to each Account.

(e) The Grantor and Account Holder do not know of any claim to or interest in
any Account or any property (including, without limitation, funds and financial
assets) credited to any Account, except for claims and interests of the parties
referred to in this Agreement.

SECTION 2. Control by Collateral Trustee. Upon receipt of a Notice of Exclusive
Control (as defined below) and thereafter until receipt of a Notice of Release
(as defined below), the Account Holder will comply with (i) all instructions
directing disposition of the funds in any and all of the Accounts, (ii) all
notifications and entitlement orders that the Account Holder receives directing
it to transfer or redeem any financial asset in any and all of the Accounts, and
(iii) all other directions concerning any and all of the Accounts, including,
without limitation, directions to distribute to the Collateral Trustee proceeds
of any such transfer or redemption or interest or dividends on property in any
and all of the Accounts (any such instruction, notification or direction
referred to in clause (i), (ii) or (iii) above being an “Account Direction”), in
each case of clauses (i), (ii) and (iii) above originated by the Collateral
Trustee without further consent by the Grantor or any other Person.

SECTION 3. Grantor’s Rights in Accounts.

(f) Until the Account Holder receives a notice from the Collateral Trustee
certifying that an Event of Default (as defined in the security documents
between the Collateral Trustee and the Grantor) has occurred and is continuing
and stating that the Collateral Trustee will exercise exclusive control over any
Account (a “Notice of Exclusive Control” with respect to such Account), the
Account Holder will comply with Account Directions and other directions
concerning each Account originated by the Grantor without further consent by the
Collateral Trustee.

(g) If the Account Holder receives from the Collateral Trustee a Notice of
Exclusive Control with respect to any Account, the Account Holder will, until a
Notice of Release (as

 

A-2



--------------------------------------------------------------------------------

defined below) is received by the Account Holder, comply only with Account
Directions originated by the Collateral Trustee and will cease:

(i) complying with Account Directions or other directions concerning such
Account originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property (including,
without limitation, funds and financial assets) in such Account.

(h) In the event a Notice of Exclusive Control is delivered by the Collateral
Trustee to the Account Holder, and subsequently the Event of Default triggering
such notice is cured, the Collateral Trustee agrees promptly to send a notice to
the Account Holder directing the Account Holder to comply with Account
Directions and other directions concerning each Account originated by the
Grantor (a “Notice of Release”) and, at such time, the Account Holder will
comply with Account Directions as contemplated by clause (a).

SECTION 4. Priority of Collateral Trustee’s Security Interest.

(a) The Account Holder (i) subordinates to the Security Interest and in favor of
the Collateral Trustee any security interest, lien, or right of recoupment or
setoff that it may have, now or in the future, against any Account or property
(including, without limitation, any funds and financial assets) credited to any
Account, and (ii) agrees that it will not exercise any right in respect of any
such security interest or lien or any such right of recoupment or setoff until
the Security Interest is terminated, except that the Account Holder (A) will
retain its prior security interest and lien on property credited to any Account,
(B) may exercise any right in respect of such security interest or lien, and
(C) may exercise any right of recoupment or setoff against any Account, in the
case of clauses (A), (B) and (C) above, to secure or to satisfy, and only to
secure and satisfy, payment (x) for such property, (y) for its customary fees
and expenses for the routine maintenance and operation of such Account, and
(z) if such Account is a deposit account, for the face amount of any items that
have been credited to such Account but are subsequently returned unpaid because
of uncollected or insufficient funds.

(i) The Account Holder will not enter into any other agreement with any Person
relating to Account Directions or other directions with respect to any Account.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims.

(a) The Account Holder will send copies of all statements and confirmations for
each Account simultaneously to the Collateral Trustee and the Grantor.

(j) When the Account Holder knows of any claim or interest in any Account or any
property (including, without limitation, funds and financial assets) credited to
any Account other than the claims and interests of the parties referred to in
this Agreement, the Account Holder will promptly notify the Collateral Trustee
and the Grantor of such claim or interest.

 

A-3



--------------------------------------------------------------------------------

SECTION 6. The Account Holder’s Responsibility.

(a) Except for permitting a withdrawal, delivery, or payment in violation of
Section 3, the Account Holder will not be liable to the Collateral Trustee for
complying with Account Directions or other directions concerning any Account
from the Grantor that are received by the Account Holder before the Account
Holder receives and has a reasonable opportunity to act on a Notice of Exclusive
Control.

(k) The Account Holder will not be liable to the Grantor or the Collateral
Trustee for complying with a Notice of Exclusive Control or with an Account
Direction or other direction concerning any Account originated by the Collateral
Trustee, even if the Grantor notifies the Account Holder that the Collateral
Trustee is not legally entitled to issue the Notice of Exclusive Control or
Account Direction or such other direction unless the Account Holder takes the
action after it is served with an injunction, restraining order, or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction,
and had a reasonable opportunity to act on the injunction, restraining order or
other legal process.

(l) This Agreement does not create any obligation of the Account Holder except
for those expressly set forth in this Agreement and, in the case of any Account
that is a securities account, in Part 5 of Article 8 of the PA Uniform
Commercial Code and, in the case of any Account that is a deposit account, in
Article 4 of the PA Uniform Commercial Code. In particular, the Account Holder
need not investigate whether the Collateral Trustee is entitled under the
Collateral Trustee’s agreements with the Grantor to give an Account Direction or
other direction concerning any Account or a Notice of Exclusive Control. The
Account Holder may rely on notices and communications it believes given by the
appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Account Holder, its
officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Account Holder’s gross negligence of
willful misconduct as found by a court of competent jurisdiction in a final,
non-appealable judgment.

SECTION 8. Termination; Survival.

(a) The Collateral Trustee may terminate this Agreement by notice to the Account
Holder and the Grantor. If the Collateral Trustee notifies the Account Holder
that the Security Interest has terminated, this Agreement will immediately
terminate.

(m) The Account Holder may terminate this Agreement on 60 days’ prior notice to
the Collateral Trustee and the Grantor, provided that before such termination
the Account Holder and the Grantor shall make arrangements to transfer the
property (including, without limitation, all funds and financial assets)
credited to each Account to another Account Holder that shall have executed,
together with the Grantor, a control agreement in favor of the Collateral
Trustee in respect of such property in substantially the form of this Agreement
or otherwise in form and substance satisfactory to the Collateral Trustee.

 

A-4



--------------------------------------------------------------------------------

(n) This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. The Collateral Trustee agrees to promptly give notice to the
Account Holder releasing all or any portion of the property (including, without
limitation, all or any portion of the funds and financial assets) held by the
Account Holder for the account of Grantor upon the satisfaction of the
conditions set forth in, and in accordance with the provisions of, Section 6 of
the Collateral Trust Agreement.

(o) Sections 6 and 7 will survive termination of this Agreement.

SECTION 8. Governing Law. This Agreement shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and this Agreement and each Account
for all purposes shall be governed by and construed in accordance with the laws
of said Commonwealth without regard to its conflict of laws principles. The
Account Holder and the Grantor may not change the law governing any Account
without the Collateral Trustee’s express prior written agreement.

SECTION 9. Entire Agreement. This Agreement supersedes all prior understandings
and agreements, whether written or oral, between the parties hereto relating to
the transactions provided for herein.

SECTION 10. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 11. Financial Assets. The Account Holder agrees with the Collateral
Trustee and the Grantor that, to the fullest extent permitted by applicable law,
all property (other than funds) credited from time to time to any Account will
be treated as financial assets under Article 8 of the PA Uniform Commercial
Code.

SECTION 12. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Account Directions may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties. Any notice or
other communication shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such notice or other communication is
deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

(iii) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such notice or
other communication receives confirmation of the delivery thereof from its own
facsimile machine;

(iv) In the case of electronic transmission, when actually received; and

 

A-5



--------------------------------------------------------------------------------

(v) If given by any other means (including by overnight courier), when actually
received.

SECTION 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Grantor, the Collateral Trustee and the Account Holder except
that the Grantor may not assign or transfer the Grantor’s obligations hereunder
or any interest herein other than assignments and transfers permitted by the
Amended and Restated Credit Agreement dated as of June 27, 2007 among CONSOL
Energy Inc., the Guarantors party thereto, the Lenders party thereto, LaSalle
Bank National Association, Société Générale, New York Branch and SunTrust Bank,
each in its capacity as a co-documentation agent, and Citicorp North America,
Inc. and PNC Bank, National Association as co-administrative agents.

SECTION 14. Execution in Counterparts. This Agreement may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Collateral Trustee) shall be effective as
delivery of a manually executed signature page to this Agreement.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By       Name:   Title: Address:           Facsimile:    
Email:    

 

WILMINGTON TRUST COMPANY, not
in its individual capacity but solely as
Collateral Trustee By       Name:   Title: Address:    

Wilmington Trust Company, as Collateral

Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn:   Corporate Trust Administration Telephone:   (302) 636-6043 Facsimile:  
(302) 636-4143 Email:    



--------------------------------------------------------------------------------

[NAME OF ACCOUNT HOLDER] By       Name:   Title: Address:           Facsimile:  
  Email:    



--------------------------------------------------------------------------------

EXHIBIT A

[Statements of the various Accounts showing the property credited to each
Account]



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

EXHIBIT B

TO

SECURITY AGREEMENT

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of
                    ,                     , among (i)                     , a
                    (the “Grantor”), (ii) Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity, but solely as Collateral
Trustee under that certain Amended and Restated Collateral Trust Agreement dated
as of June 27, 2007 (the “Collateral Trust Agreement”), among Wilmington Trust
Company, as corporate trustee, David A. Vanaskey, as individual trustee, CONSOL
Energy Inc. and certain of its subsidiaries party thereto, as secured party for
the equal and ratable benefit of the Secured Parties (as such term is defined in
the Collateral Trust Agreement) (the “Collateral Trustee”), and
(iii)                     , a                     , as securities intermediary
(the “Securities Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Collateral Trustee a security interest (the
“Security Interest”) in account no.                     maintained by the
Securities Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the Commonwealth of Pennsylvania (“PA Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Securities Intermediary represent and
warrant to, and agree with, the Grantor and the Collateral Trustee that:

(p) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

(q) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

(r) The Commonwealth of Pennsylvania is, and will continue to be, the Securities
Intermediary’s jurisdiction of organization for purposes of Section 8-110(e) of
the UCC so long as the Security Interest shall remain in effect.



--------------------------------------------------------------------------------

(s) Exhibit A attached hereto is a statement of the property credited to the
Account on the most recent date practicable.

(t) The Grantor and Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

SECTION 2. Control by Collateral Trustee. Upon receipt of a Notice of Exclusive
Control (as defined below) and thereafter until receipt of a Notice of Release
(as defined below), the Securities Intermediary will comply with all
notifications it receives directing it to transfer or redeem any property in the
Account (each, and “Entitlement Order”) or other directions concerning the
Account (including, without limitation, directions to distribute to the
Collateral Trustee proceeds of any such transfer or redemption or interest or
dividends on property in the Account) originated by the Collateral Trustee
without further consent by the Grantor or any other person.

SECTION 3. Grantor’s Rights in Account.

(u) Until the Securities Intermediary receives a notice from the Collateral
Trustee certifying that an Event of Default (as defined in the security
documents between the Collateral Trustee and the Grantor) has occurred and is
continuing and stating that the Collateral Trustee will exercise exclusive
control over the Account (a “Notice of Exclusive Control” with respect to such
Account), the Securities Intermediary will comply with Entitlement Orders
originated by the Grantor without further consent by the Collateral Trustee.

(v) If the Securities Intermediary receives from the Collateral Trustee a Notice
of Exclusive Control, the Securities Intermediary, until it has received a
Notice of Release, will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property in the
Account.

(w) In the event a Notice of Exclusive Control is delivered by the Collateral
Trustee to the Securities Intermediary, and subsequently the Event of Default
triggering such notice is cured, the Collateral Trustee agrees promptly to send
a notice to the Securities Intermediary directing the Securities Intermediary to
comply with Entitlement Orders and other directions concerning each Account
originated by the Grantor (a “Notice of Release”) and, at such time, the Account
Holder will comply with Entitlement Orders as contemplated by clause (a).

SECTION 4. Priority of Collateral Trustee’s Security Interest.

(a) The Securities Intermediary subordinates in favor of the Collateral Trustee
any security interest, lien, or right of setoff it may have, now or in the
future, against the Account or property in the Account, except that the
Securities Intermediary will retain its prior lien on property in the Account to
secure payment for property purchased for the Account and normal commissions and
fees for the Account.

 

B-2



--------------------------------------------------------------------------------

(x) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims.

(a) The Securities Intermediary will send copies of all statements and
confirmations for the Account simultaneously to the Grantor and the Collateral
Trustee.

(y) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Collateral Trustee and the Grantor of such
claim or interest.

SECTION 6. The Securities Intermediary’s Responsibility.

(a) Except for permitting a withdrawal, delivery, or payment in violation of
Section 3, the Securities Intermediary will not be liable to the Collateral
Trustee for complying with Entitlement Orders or other directions concerning the
Account from the Grantor that are received by the Securities Intermediary before
the Securities Intermediary receives and has a reasonable opportunity to act on
a Notice of Exclusive Control.

(z) The Securities Intermediary will not be liable to the Grantor or the
Collateral Trustee for complying with a Notice of Exclusive Control or with an
Entitlement Order or other direction concerning the Account originated by the
Collateral Trustee, even if the Grantor notifies the Securities Intermediary
that the Collateral Trustee is not legally entitled to issue the Notice of
Exclusive Control or Entitlement Order or such other direction unless the
Securities Intermediary takes the action after it is served with an injunction,
restraining order, or other legal process enjoining it from doing so, issued by
a court of competent jurisdiction, and had a reasonable opportunity to act on
the injunction, restraining order or other legal process.

(aa) This Agreement does not create any obligation of the Securities
Intermediary except for those expressly set forth in this Agreement and in Part
5 of Article 8 of the PA Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the Collateral Trustee is entitled
under the Collateral Trustee’s agreements with the Grantor to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Securities Intermediary may rely on notices and
communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence of willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.

 

B-3



--------------------------------------------------------------------------------

SECTION 8. Termination; Survival.

(a) The Collateral Trustee may terminate this Agreement by notice to the
Securities Intermediary and the Grantor. If the Collateral Trustee notifies the
Securities Intermediary that the Security Interest has terminated, this
Agreement will immediately terminate.

(bb) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Collateral Trustee and the Grantor, provided that before such
termination the Securities Intermediary and the Grantor shall make arrangements
to transfer the property in the Account to another securities intermediary that
shall have executed, together with the Grantor, a control agreement in favor of
the Collateral Trustee in respect of such property in substantially the form of
this Agreement or otherwise in form and substance satisfactory to the Collateral
Trustee.

(cc) This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. The Collateral Trustee agrees to promptly give notice to the
Securities Intermediary releasing all or any portion of the property (including,
without limitation, all or any portion of the funds and financial assets) held
by the Securities Intermediary for the account of Grantor upon the satisfaction
of the conditions set forth in, and in accordance with the provisions of,
Section 6 of the Collateral Trust Agreement.

(dd) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and this Agreement and the Account
for all purposes shall be governed by and construed in accordance with the laws
of said Commonwealth without regard to its conflict of laws principles. The
Securities Intermediary and the Grantor may not change the law governing the
Account without the Collateral Trustee’s express prior written agreement.

SECTION 10. Entire Agreement. This Agreement supersedes all prior understandings
and agreements, whether written or oral, between the parties hereto relating to
the transactions provided for herein.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Securities Intermediary agrees with the
Collateral Trustee and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account will be
treated as financial assets under Article 8 of the PA Uniform Commercial Code.

 

B-4



--------------------------------------------------------------------------------

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties. Any notice or
other communication shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such notice or other communication is
deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

(iii) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such notice or
other communication receives confirmation of the delivery thereof from its own
facsimile machine;

(iv) In the case of electronic transmission, when actually received; and

(v) If given by any other means (including by overnight courier), when actually
received.

SECTION 14. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Grantor, the Collateral Trustee and the Securities
Intermediary and their respective successors and assigns except that the Grantor
may not assign or transfer the Grantor’s obligations hereunder or any interest
herein other than assignments and transfers permitted by the Amended and
Restated Credit Agreement dated as of June 27, 2007 among CONSOL Energy Inc.,
the Guarantors party thereto, the Lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association as co-administrative agents.

SECTION 15. Execution in Counterparts. This Agreement may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Collateral Trustee) shall be effective as
delivery of a manually executed signature page to this Agreement.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By       Title: Address:         Facsimile:     Email:    

 

WILMINGTON TRUST COMPANY, not
in its individual capacity but solely as
Collateral Trustee By       Name:   Title: Address:    

Wilmington Trust Company, as Collateral

Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn:   Corporate Trust Administration Telephone:   (302) 636-6043 Facsimile:  
(302) 636-4143 Email:    

 

[NAME OF SECURITIES INTERMEDIARY] By       Title: Address:         Facsimile:  
  Email:    



--------------------------------------------------------------------------------

EXHIBIT A

[Statements of the various Accounts showing the property credited to each
Account]



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

EXHIBIT C

TO

SECURITY AGREEMENT

FORM OF COMMODITY ACCOUNT CONTROL AGREEMENT

COMMODITY ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of
                    ,                     , among (i)                     , a
                    (the “Grantor”), (ii) Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity, but solely as Collateral
Trustee under that certain Amended and Restated Collateral Trust Agreement dated
as of June 27, 2007 (the “Collateral Trust Agreement”), among Wilmington Trust
Company, as corporate trustee, David A. Vanaskey, as individual trustee, CONSOL
Energy Inc. and certain of its subsidiaries party thereto, as secured party for
the equal and ratable benefit of the Secured Parties (as such term is defined in
the Collateral Trust Agreement) (the “Collateral Trustee”), and
(iii)                    , a                     , as commodity intermediary
(the “Commodity Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Collateral Trustee a security interest (the
“Security Interest”) in account no.                     maintained by the
Commodity Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the Commonwealth of Pennsylvania (“PA Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Commodity Intermediary represent and
warrant to, and agree with, the Grantor and the Collateral Trustee that:

(ee) The Commodity Intermediary maintains the Account for the Grantor, and all
commodity contracts held by the Commodity Intermediary for the account of the
Grantor is, and will continue to be, carried in the Account.

(ff) The Account is a commodity account. The Commodity Intermediary is the
commodity intermediary with respect to the commodity contracts credited from
time to time in the Account. The Grantor is the commodity customer with respect
to the commodity contracts credited from time to time in the Account.



--------------------------------------------------------------------------------

(gg) The Commonwealth of Pennsylvania is, and will continue to be, the Commodity
Intermediary’s jurisdiction of organization for purposes of Section 9-305(b) of
the UCC so long as the Security Interest shall remain in effect.

(hh) Exhibit A attached hereto is a statement of the commodity contracts
credited in the Account on the most recent date practicable.

(ii) The Grantor and Commodity Intermediary do not know of any claim to or
interest in the Account or any commodity contracts carried in the Account,
except for claims and interests of the parties referred to in this Agreement.

SECTION 2. Control by Collateral Trustee. Upon receipt of a Notice of Exclusive
Control (as defined below) and thereafter until receipt of a Notice of Release
(as defined below), the Commodity Intermediary will comply with all
notifications it receives directing it to apply any value distributed on account
of any commodity contract or contracts carried in the Account (each, and
“Entitlement Order”) or other directions concerning the Account originated by
the Collateral Trustee without further consent by the Grantor or any other
person.

SECTION 3. Grantor’s Rights in Account.

(jj) Until the Commodity Intermediary receives a notice from the Collateral
Trustee certifying that an Event of Default (as defined in the security
documents between the Collateral Trustee and the Grantor) has occurred and is
continuing and stating that the Collateral Trustee will exercise exclusive
control over the Account (a “Notice of Exclusive Control” with respect to such
Account), the Commodity Intermediary will comply with Entitlement Orders
originated by the Grantor without further consent by the Collateral Trustee.

(kk) If the Commodity Intermediary receives from the Collateral Trustee a Notice
of Exclusive Control, the Commodity Intermediary, until it has received a Notice
of Release, will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor any value distributed on account of any
commodity contract in the Account.

(ll) In the event a Notice of Exclusive Control is delivered by the Collateral
Trustee to the Commodity Intermediary, and subsequently the Event of Default
triggering such notice is cured, the Collateral Trustee agrees promptly to send
a notice to the Commodity Intermediary directing the Commodity Intermediary to
comply with Entitlement Orders and other directions concerning each Account
originated by the Grantor (a “Notice of Release”) and, at such time, the Account
Holder will comply with Entitlement Orders as contemplated by clause (a).

SECTION 4. Priority of Collateral Trustee’s Security Interest.

(a) The Commodity Intermediary subordinates in favor of the Collateral Trustee
any security interest, lien, or right of setoff it may have, now or in the
future, against the Account or

 

C-2



--------------------------------------------------------------------------------

commodity contracts carried in the Account, except that the Commodity
Intermediary will retain its prior lien on commodity contracts in the Account to
secure payment for commodity contracts purchased for the Account and normal
commissions and fees for the Account.

(mm) The Commodity Intermediary will not agree with any third party that the
Commodity Intermediary will comply with Entitlement Orders originated by such
Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims.

(a) The Commodity Intermediary will send copies of all statements and
confirmations for the Account simultaneously to the Grantor and the Collateral
Trustee.

(nn) When the Commodity Intermediary knows of any claim or interest in the
Account or any commodity contracts credited in the Account other than the claims
and interests of the parties referred to in this Agreement, the Commodity
Intermediary will promptly notify the Collateral Trustee and the Grantor of such
claim or interest.

SECTION 6. The Commodity Intermediary’s Responsibility.

(a) The Commodity Intermediary will not be liable to the Collateral Trustee for
complying with Entitlement Orders or other directions concerning the Account
from the Grantor that are received by the Commodity Intermediary before the
Commodity Intermediary receives and has a reasonable opportunity to act on a
Notice of Exclusive Control.

(oo) The Commodity Intermediary will not be liable to the Grantor for complying
with a Notice of Exclusive Control or with an Entitlement Order or other
direction concerning the Account originated by the Collateral Trustee, even if
the Grantor notifies the Commodity Intermediary that the Collateral Trustee is
not legally entitled to issue the Notice of Exclusive Control or Entitlement
Order or such other direction unless the Commodity Intermediary takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

(pp) This Agreement does not create any obligation of the Commodity Intermediary
except for those expressly set forth in this Agreement. In particular, the
Commodity Intermediary need not investigate whether the Collateral Trustee is
entitled under the Collateral Trustee’s agreements with the Grantor to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Commodity Intermediary may rely on notices and
communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Commodity Intermediary, its
officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Commodity Intermediary’s gross
negligence of willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.

 

C-3



--------------------------------------------------------------------------------

SECTION 8. Termination; Survival.

(a) The Collateral Trustee may terminate this Agreement by notice to the
Commodity Intermediary and the Grantor. If the Collateral Trustee notifies the
Commodity Intermediary that the Security Interest has terminated, this Agreement
will immediately terminate.

(qq) The Commodity Intermediary may terminate this Agreement on 60 days’ prior
notice to the Collateral Trustee and the Grantor, provided that before such
termination the Commodity Intermediary and the Grantor shall make arrangements
to transfer the commodity contracts carried in the Account to another commodity
intermediary that shall have executed, together with the Grantor, a control
agreement in favor of the Collateral Trustee in respect of such commodity
contracts in substantially the form of this Agreement or otherwise in form and
substance satisfactory to the Collateral Trustee.

(rr) This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. The Collateral Trustee agrees to promptly give notice to the
Commodity Intermediary releasing all or any portion of the property (including,
without limitation, all or any portion of the funds and financial assets) held
by the Commodity Intermediary for the account of Grantor upon the satisfaction
of the conditions set forth in, and in accordance with the provisions of,
Section 6 of the Collateral Trust Agreement.

(ss) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and this Agreement and the Account
for all purposes shall be governed by and construed in accordance with the laws
of said Commonwealth without regard to its conflict of laws principles. The
Commodity Intermediary and the Grantor may not change the law governing the
Account without the Collateral Trustee’s express prior written agreement.

SECTION 10. Entire Agreement. This Agreement supersedes all prior understandings
and agreements, whether written or oral, between the parties hereto relating to
the transactions provided for herein.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Commodity Contracts. The Commodity Intermediary agrees with the
Collateral Trustee and the Grantor that, to the fullest extent permitted by
applicable law, all property carried from time to time in the Account will be
treated as commodity contracts under Article 8 of the PA Uniform Commercial
Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties. Any notice or
other communication shall be effective:

(i) In the case of hand-delivery, when delivered;

 

C-4



--------------------------------------------------------------------------------

(ii) If given by mail, four days after such notice or other communication is
deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

(iii) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such notice or
other communication receives confirmation of the delivery thereof from its own
facsimile machine;

(iv) In the case of electronic transmission, when actually received; and

(v) If given by any other means (including by overnight courier), when actually
received.

SECTION 14. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Grantor, the Collateral Trustee and the Commodity
Intermediary and their respective successors and assigns, except that the
Grantor may not assign or transfer the Grantor’s Obligations hereunder or any
interest herein other than assignments and transfers permitted by the Amended
and Restated Credit Agreement dated as of June 27, 2007 among CONSOL Energy
Inc., the Guarantors party thereto, the Lenders party thereto, LaSalle Bank
National Association, Société Générale, New York Branch and SunTrust Bank, each
in its capacity as a co-documentation agent, and Citicorp North America, Inc.
and PNC Bank, National Association as co-administrative agents.

SECTION 15. Execution in Counterparts. This Agreement may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Collateral Trustee) shall be effective as
delivery of a manually executed signature page to this Agreement.

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By       Title: Address:     Facsimile:     Email:    

 

WILMINGTON TRUST COMPANY, not
in its individual capacity but solely as
Collateral Trustee By       Name:   Title: Address:    

Wilmington Trust Company, as Collateral

Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn:   Corporate Trust Administration Telephone:   (302) 636-6043 Facsimile:  
(302) 636-4143 Email:    

 

[NAME OF COMMODITY INTERMEDIARY] By       Title: Address:     Facsimile:    
Email:    



--------------------------------------------------------------------------------

EXHIBIT A

[Statements of the various Accounts showing the property credited to each
Account]